DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The amendment filed 2/13/21 has been considered and entered.  Claim 10 has been canceled.  Claims 1-9 and 11-30 remain in the application.  

In light of the response filed 2/13/21, the 35 USC 112 and 103 rejection have been withdrawn.

Allowable Subject Matter
Claims 1-9 and 11-30 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest forming an artificial SEI layer on active material providing a pre-formed lithium–ion battery electrode whereby the artificial SEI layer does not contribute to inter-particle resistance and wherein the monolayer comprises a compound generated from the reaction of the at least second reagent and the at least first reagent.   The prior art teaches forming SEI layers surrounding the active materials which isolate the particles form one another and increase particle-to-particle resistance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715